UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) of the SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): May 8, 2014 PAULSON CAPITAL (DELAWARE) CORP. (Exact name of registrant as specified in its charter) Commission File Number: 000-18188 Delaware 93-0589534 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1ovejoy Street, Suite 720 Portland, Oregon (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 503-243-6000 N/A Former name or former address if changed since last report: Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 Entry into a Material Definitive Agreement. Merger Agreement On May 8, 2014, Paulson Capital (Delaware) Corp., a Delaware corporation (the “Registrant”), Variation Biotechnologies (US), Inc., a Delaware corporation (“VBI”), and VBI Acquisition Corp., a Delaware corporation and wholly owned subsidiary of the Registrant (the “Merger Sub”), entered into an Agreement and Plan of Merger (the “Merger Agreement”), pursuant to which, subject to the satisfaction or waiver of certain conditions, the Merger Sub will merge with and into VBI, with VBI surviving as a wholly owned subsidiary of the Registrant. At the effective time of the merger, each share of VBI common stock and Series A Preferred Stock will be converted into the right to receive 1.226 shares of the Registrant’s common stock, par value $0.0001 per share (the “Paulson Common Stock”) (as may be adjusted under the Merger Agreement, the “Exchange Ratio”). No fraction of a share of Paulson Common Stock will be issued, but instead each holder of shares of VBI common stock and Series A Preferred Stock who would otherwise be entitled to a fraction of a share of Paulson Common Stock will receive from the Registrant one full share of Paulson Common Stock (i.e., rounded up to the nearest whole share). The total number of shares of Paulson Common Stock to be issued to the former holders of VBI common stock and Series A Preferred Stock at the effective time of the merger would be 42,772,713. These newly issued shares, together with the options to purchase shares of VBI common stock that will be converted into options to purchase shares of Paulson Common Stock (and will be assumed by the Registrant at the effective time of the merger), would represent approximately 41.5% of the shares of Paulson Common Stock on a fully diluted basis after the effective time of the merger (not including shares of Paulson Common Stock issued to VBI stockholders in the $11 million private placement contemplated to be completed concurrently with the merger, which will represent approximately 19% of the shares of Paulson Common Stock on a fully diluted basis after the merger and the private placement ). Subject to, and immediately prior to the effective time of the merger, all outstanding convertible debt securities issued by VBI will be converted into capital stock of VBI, and at the effective time of the merger, VBI shall have no convertible notes or other indebtedness outstanding (other than the Venture Debt, as defined in the Merger Agreement). At the effective time of the merger, each outstanding option to purchase a share of VBI common stock, whether vested or unvested, and so long as such option has not, prior to the effective time of the merger, been exercised, cancelled, terminated or expired, will be deemed to constitute an option to purchase, on the same terms and conditions, a number of shares of Paulson Common Stock (rounded down to the nearest whole share) equal to the product of (i)the number of shares of VBI common stock subject to such option multiplied by (ii)the Exchange Ratio (defined above), at an exercise price per share of Paulson Common Stock equal to the quotient of (i)the exercise price per share of VBI common stock (rounded up to the nearest cent) subject to such option divided by (ii)the Exchange Ratio. The Registrant and VBI each made customary representations, warranties and covenants in the Merger Agreement, including, among others, covenants by each of the Registrant and VBI to, subject to certain exceptions, conduct its business in the ordinary course during the interim period between the execution of the Merger Agreement and the consummation of the merger. The obligation of the parties to consummate the merger is subject to a number of closing conditions, including, among other customary conditions: • the Registrant’s stockholders will have approved the merger proposal at a special meeting of its shareholders to be held at a time and place to be determined, and VBI stockholders will have approved the merger; • ten days shall have elapsed since an information statement containing the information required by Section 14(f) of the Exchange Act and Rule 14f-1 promulgated thereunder has been filed by the Registrant with the SEC and transmitted to the stockholders of the Registrant in accordance with Rule 14f-1; • VBI must have paid the reasonable legal fees on an accountable basis incurred by the Registrant on or prior to the effective date of the merger in connection with the preparation and negotiation of the documents prepared in connection with the merger and the closing of the transactions contemplated by the Merger Agreement or other documents prepared in connection with the merger; • the directors, officers and certain VBI stockholders must have entered into voting agreements at the time of execution of the Merger Agreement representing not less than fifty and one tenths percent (50.1%) voting power of VBI’s capital stock in support of the merger; • VBI must not have any material indebtedness for money borrowed (other than a venture debt facility for up to $6,000,000 to be entered into by VBI contemporaneously with the closing of the merger); • the name of Paulson Capital (Delaware) Corp. must have been changed to “ VBI Vaccines Inc.
